DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
In response to election restriction requirement of 04/23/2021, applicant has elected species 1, subspecies 5 without traverse.  Claims 1-2, 5, 7, 10, 13-15, 17-18 are considered for examination.  Claims 4, 6, 19, 23, 26-28 are currently withdrawn from consideration

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5 rejected under 35 U.S.C. 102 (a) (1) and (a) (2) as being anticipated by Loupas [US 20060052698 A1].
As per claim 1, Loupas teaches an ultrasonic flow spectral Doppler imaging method (Loupas Fig 1), comprising:
transmitting an ultrasonic beam to an examination object; receiving echoes of the ultrasonic beam to obtain an ultrasonic echo signal (Loupas Fig 1, ¶0015);
obtaining an ultrasonic flow state image of a region of interest in the examination object according to the ultrasonic echo signal (Loupas Fig 2 or Fig 6 color flow image of blood vessel.  ¶0019-¶0021 for e.g. discusses how it is obtained); 
determining two or more sampling positions in the region of interest (Loupas Fig 6, ¶0050 “The colorflow image frame 100 on which the ROI or ROIs were placed is shown...Each time the user adds another ROI to the image 100 a new spectrogram appears on the display. As the user moves an ROI around on the image or alters its size or shape”), 
obtaining two or more Doppler spectrums corresponding to the two or more sampling positions according to the ultrasonic echo signal (Loupas Fig 6 items 122, 128);
displaying position displaying marks on the ultrasonic flow state image, wherein one position displaying mark correspondingly marks one sampling position (Loupas Fig 6 rectangular boxes for ROI corresponds to the displayed position displaying marks );
and
displaying the obtained two or more Doppler spectrums (Loupas Fig 6 items 100, 122, 1287 are displayed on display 120).
As per claim 5, Loupas further teaches wherein, in the step of displaying the obtained Doppler spectrums, the two or more Doppler spectrums are displayed based on a same time axis (Loupas Fig 6, 122 and 128 based on time axis.  They are simultaneous real time displays).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 rejected under 35 U.S.C. 103 as being unpatentable over Loupas as applied to claim 1 above, and further in view of Heimdal [US 20030163044 A1].
As per claim 2, Loupas teaches claim 1 as discussed above.  Loupas does not expressly teach extracting pulse wave spectral parameters corresponding to two Doppler spectrums; evaluating a difference between the pulse wave spectral parameters; and outputting the difference.
Heimdal teaches extracting pulse wave spectral parameters corresponding to two Doppler spectrums (Heimdal Fig 2 items 143, 144 obtained.  This inherently includes Doppler frequency information); evaluating a difference between the pulse wave spectral parameters; and outputting the difference (Heimdal ¶0036 “strain rate spectrogram for a tissue segment designated by a sample gate 146 within a scan plane 140 is generated and displayed in a strain rate versus time format (or, alternatively, a Doppler frequency difference versus time format)”, Fig 3, item 180 is Doppler frequency difference).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify method in Loupas by integrating evaluation and display as m Kim.  The motivation would be for generating and displaying strain rate spectrums associated with moving tissue structure (Heimdal ¶0001). 

Claims 7, 10, 13 rejected under 35 U.S.C. 103 as being unpatentable over Loupas as applied to claim 1 above, and further in view of Martins [US 20140276072 A1].
As per claims 7, 10, Loupas teaches claim 1 as discussed above.  Loupas further teaches wherein the position displaying mark comprise a closed box (Loupas Fig 6 item 102)
Loupas does not expressly teach an angle correction line associated with the box, and correcting an angle between a propagation direction of the ultrasonic beam and a flowing direction of a flow according to an angle correction instruction input by an user, wherein the angle correction instruction is derived from an adjustment operation of the user to the angle correction line through a human machine interface.
Martins teaches an angle correction line associated with the box (Martins Figs 6-7, ¶0080 “ angle correction line”), and correcting an angle between a propagation direction of the ultrasonic beam and a flowing direction of a flow according to an angle correction instruction input by an user, wherein the angle correction instruction is derived from an adjustment operation of the user to the angle correction line through a human machine interface (Martins Fig 9 step 922, ¶0080 “The value of θ is estimated from the flow as described herein and indicate the value visually by the slope of the angle correction line. The user can adjust the value via the user interface 114”).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify method in Loupas by integrating angle correction as in Martins.  Motivation would be to generate ratio between the vertical and horizontal components of the VFI data, at user defined angles (Martins ¶0052).
As per claim 13, Loupas teaches claim 1 as discussed above.  Loupas does not expressly teach wherein obtaining the ultrasonic flow state image comprises at least one of: displaying a flow velocity vector identifier on an ultrasonic image, wherein the flow velocity vector identifier represent a flow velocity vector information (Martins Figs 2-5, identified velocity vectors with peak velocity vector shown as large arrows); mapping a trend of a collected flow signal with image grayscale and/or image color information on an ultrasonic image (Martins Fig 8 item 804, ¶0086 “FIG. 8 shows an example graphical user interface … VFI data 804 superimposed there over along with a legend or bar 805 defining a range of velocity values for the VFI data,”); and displaying a flow velocity vector identifier representing a flow velocity vector information on an ultrasonic image to map a flow velocity vector information and mapping a trend of a collected flow signal with image grayscale and/or image color information (Martins Fig 2-5, 8 as discussed above).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify method in Loupas by integrating displaying features as in Martins.  Motivation would be to use vector flow imaging (VFI) to identify a position of peak blood flow velocity in a sub-portion of a blood vessel of interest and automatically place the doppler gate (Martins ¶0028).  

Claims 17 rejected under 35 U.S.C. 103 as being unpatentable over Loupas as applied to claim 1 above, and further in view of Martin [US 20120116218 A1]
As per claim 17, Loupas teaches claim 1 as discussed above.  Loupas does not expressly teach wherein, in the step of displaying the obtained Doppler spectrums, the Doppler spectrums corresponding to different sampling positions are assigned with different color identifiers, and the position displaying mark and the color identifier of the Doppler spectrum corresponding to the same sampling position have the same color.
Martin teaches assigning color codes to plots based on color of the ROIs (Martins ¶0031)
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to utilize this teaching in Martins when displaying of the ROI boxes and doppler spectrums corresponding to the locations.  This would only require user interface programming and color which is well within the ordinary skill of a person in the field of displays.  The motivation would be allow association and easier visualization (Martin ¶0031).

Allowable Subject Matter
Claims 14-15, 18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Examiner does not find any references anticipating the claims not find it obvious to person of ordinary skill to modify references of record.  Specifically, for claim 14, the references / combination do not teach, automatically adjusting an attribute according to an aliasing adjustment in combination with all other limitations of the claim.  For claim 18, the references / combination do not teach, obtaining a background ultrasonic image according to the focused ultrasonic echo signal; obtaining a flow information of a flow in the region of interest in the examination object according to the non-strongly focused ultrasonic echo signal; and displaying the flow information on the background ultrasonic image to form the ultrasonic flow state image, in combination with all other limitations of the claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OOMMEN JACOB whose telephone number is (571)270-5166.  The examiner can normally be reached on 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Oommen Jacob/Primary Examiner, Art Unit 3793